EXHIBIT 10.1



Addendum No.1 to the Employment Agreement between Allied Nevada Gold Corp.

and Scott A. Caldwell, dated January 11, 2008 (the “Agreement”),

made this 29th day of December, 2008.

 

 

1.

Employee and the Company acknowledge and agree that for purposes of the
definition of “good reason” in Section 4(b), the Employee’s ability to terminate
his employment for “good reason” shall commence only if the Employee provides
notice to the Company within ninety (90) days of the occurrence of any of the
conditions set forth in Sections 4(b)(i)-(iii) and the Company does not remedy
any such condition within thirty (30) days of receiving such notice.

 

 

2.

Employee and the Company acknowledge and agree that for purposes of any payments
that may become due to the Employee under Section 4(e) of the Agreement, all
such payments shall be made when due pursuant to the Agreement, but in each case
such payments shall be made no later than sixty (60) days following the date of
the Employee’s termination of employment with the Company.

 

 

3.

This Addendum No.1 to the Agreement is made pursuant to Section 7 of the
Agreement which provides that the Agreement may be modified by a written
document signed by a Company officer duly authorized by the Board or a member of
the Company’s Board of Directors and the Employee.

 

 

4.

Capitalized terms not defined herein shall have the meanings set forth in the
Agreement.

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

ALLIED NEVADA GOLD CORP.

 

 

 

 

/s/ Scott A. Caldwell

 

 

 

 

 

/s/ D. Bruce Sinclair

Name: Scott A. Caldwell

 

Date: December 29, 2008

 

 

 

By:

Its:

Date:

 

D. Bruce Sinclair

Director

December 29, 2008

 

 

 

--------------------------------------------------------------------------------

 

 